74 F.3d 1231NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
David A. DAVIS, Plaintiff-Appellant,v.Paul J. DAVIS, Parole Chairman;  Richard A. Lanham,Commissioner of Corrections;  Thomas R. Corcoran, Warden;Thomas Passaro, Facility Administrator;  Dayena Corcoran,Acting Supervisor, Defendants-Appellees.
No. 95-7193.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 14, 1995.Decided:  January 23, 1996.

David A. Davis, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Glenn William Bell, Office of the Attorney General of Maryland, Baltimore, MD, for Appellees.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his action which was styled as a 28 U.S.C. Sec. 2254 (1988) petition, but construed by the district court as a civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983 (1988).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Davis v. Davis, No. CA-95-870-S (D.Md. July 18, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED